Burnett, J., after stating the facts, delivered the opinion of the Court—Terry, C. J., concurring.
The rule established by repeated decisions of this Court is not controverted by the learned counsel of plaintiffs. But they insist that this case is clearly distinguishable from the cases of Ricketts and Wife v. Johnson and others, 8 Cal. R., 34, and Anthony v. Dunlap, 8 Cal. R., 26. It is contended that as those cases are between the same persons who were parties to the former suit, those decisions can not apply to this case, in which new parties are brought in, who could not have set up the same matters in the suit between Bernard Levy and Rime, because these plaintiffs could not intervene in this case.
But we conceive that this circumstance can make no difference in the application of the true principle on which the decisions, in those cases, were predicated. Those decisions are not based upon the personal rights of parties, which, of course, they can waive, but upon the rights of Courts of co-ordinate jurisdiction. The power of one District Court to restrain proceedings in another, in cases where as adequate relief can be as well had in the Court in which the proceedings are pending, is denied by the former decisions of this Court. If, therefore, a bill was filed in the District Court of Sacramento, to restrain proceedings in the District Court of Tuba, in a case where the latter Court could as well give the relief sought, the former Court, of its own motion, should dismiss the bill.
In the case of Ricketts and Wife v. Johnson and others, we said:
“ In the present case, the plaintiffs could obtain the most ample relief in the Court whose proceedings they wished to restrain ; and there was no reason for seeking another tribunal possessing only the same powers.”
So, in the case of Anthony v. Dunlap :
“ The only case in which it will be allowed is where the Court in which the action or proceeding is pending is unable, by reason of its jurisdiction, to afford the relief sought.”
In the opinion of Judge Duer, (5 Sand., 612,) the true reason of the rule is given. This decision in Sandford is referred to and confirmed in 24 Barbour, 160.
It is true that there may be exceptions to the general rule, that one District Court cannot restrain the proceedings of another. A case not coming within the reason of the rule, would not come within the rule itself. The reason of the old rule having ceased, the rule ceased; and the new rule came into existence because of the existence of the new reason. Where *615the new reason does not exist to sustain the new rule, the now rule, by the very nature of its terms, must also cease. The same fraudulent debtor might confess different fraudulent judgments in different judicial districts. It would not then be necessary for the creditors to bring a different suit in each different Court. So, too, in cases where the provisions of the Code require the action to be tried in a particular county, there would be an exception. Of course, a positive provision of the statute, requiring the suit to be brought in a particular county, must be carried out.
There would seem to be no serious difficulty in practically applying the rule. It is true that the language of the former opinions of this Court is broad and general. But this language must be construed with reference to the reason and facts of the cases.
“It is a maxim not to be disregarded, that general expressions, in every opinion, are to be taken in connection with the case in which those opinions are used.” (Ch. J. Marshall, in 8 Whea., 399; see, also, 15 Mo. Rep., 433.)
It is insisted by the counsel of plaintiff, that there is nothing in the bill to show that any of the parties reside in Placer county, and that it can not, therefore, be pretended that the action could be tried there. But to this, it may well be replied, that there is nothing to show affirmatively that plaintiffs could not as readily obtain all the relief sought, had they brought this suit in the Court whose proceedings they wished to restrain. It was the business of the plaintiffs to show, upon the face of their bill, that they were entitled to proceed in the District Court of Yuba, to restrain the proceedings of the District Court of Placer. The circumstances, if any, giving this right, should have been by them affirmatively alleged.
We can see no sufficient reason for this proceeding, and think the Court below was right in dissolving the injunction. It is clear, that as full, ample, and speedy relief could have been had in Placer, as in Yuba. We know of no former decisions of this Court in conflict with the view we have taken. The decision of this Court in the case of English and Hooper v. Subock, (4 Cal. R., 31,) referred to by the counsel in the case of Toombs v. Gorham, is not opposed to the view we have taken, but is an authority to support it. In that case, the Court in which the first suit was brought, issued an injunction restraining the defendant from proceeding at law. After the issue and service of the injunction, the defendant in the first suit proceeded to sue in a different Court, of co-ordinate jurisdiction. The Court in which the second suit was brought disregarded the injunction issued in the first, and this was held by this Court to be error. The same principle sustains the decision in the case of Ricketts and Wife v. Johnson, and of Anthony v. Dunlap.
Judgment affirmed.